NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2195-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DARNELL L. WHYE, JR.,
a/k/a DARNELL L. WHYE,

     Defendant-Appellant.
_______________________

                   Submitted August 30, 2022 – Decided September 6, 2022

                   Before Judges Haas and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 15-07-1978.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Steven J. Sloan, Designated Counsel, on the
                   brief).

                   Grace C. MacAulay, Camden County Prosecutor,
                   attorney for respondent (Maura Murphy Sullivan,
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Darnell L. Whye, Jr. appeals from the Law Division's August

10, 2020 order denying his petition for post-conviction relief (PCR) without an

evidentiary hearing. We affirm.

      A Camden County grand jury charged defendant in a two-count

indictment with first-degree aggravated sexual assault, N.J.S.A. 2C:14-2(a)(7),

and third-degree aggravated criminal sexual contact, N.J.S.A. 2C:14-3(a).

Defendant pled guilty to an amended charge of second-degree sexual assault,

N.J.S.A. 2C:14-2(c)(1). In accordance with the terms of defendant's negotiated

plea, the trial judge sentenced defendant to seven years in prison subject to the

No Early Release Act, N.J.S.A. 2C:43-7.2, Parole Supervision for Life, and

Megan's Law reporting and registration requirements.

      Defendant appealed his sentence. We heard the appeal on our Excessive

Sentence Oral Argument calendar pursuant to Rule 2:9-11, and affirmed

defendant's sentence. State v. Whye, No. A-2041-18 (App. Div. Sept. 25, 2019).

      Defendant then filed a timely petition for PCR. Among other things,

defendant asserted his attorney provided him with ineffective assistance because

he: (1) failed to file a motion to suppress his confession; (2) pressured defendant

to plead guilty; (3) neglected to review the discovery file with defendant; and

(4) failed to discuss trial strategy with defendant.


                                                                             A-2195-20
                                         2
      Following oral argument, the PCR judge rendered a thorough oral decision

concluding that defendant did not satisfy the two-prong test of Strickland v.

Washington, 466 U.S. 668, 687 (1984), which requires a showing that trial

counsel's performance was deficient and that, but for the deficient performance,

the result would have been different. The judge found that defendant presented

no evidence that a suppression motion would have succeeded, and that

defendant's other arguments were belied by the record.

      On appeal, defendant raises the same arguments he unsuccessfully

presented to the PCR judge. Defendant contends:

            THE PCR COURT MISAPPLIED THE LAW IN
            DENYING . . . DEFENDANT'S PETITION FOR
            [PCR]  WITHOUT    AFFORDING   HIM   AN
            EVIDENTIARY HEARING TO FULLY ADDRESS
            HIS CONTENTION HE WAS PROVIDED WITH
            INADEQUATE ASSISTANCE OF COUNSEL.

            1.    Plea counsel was ineffective for failing to file a
            motion to suppress defendant's alleged statement to the
            police.

            2.      Plea counsel was also ineffective for pressuring
            defendant to plead guilty, for failing to review
            discovery with defendant[,] and for failing to discuss
            trial strategy with defendant.

            3.     Defendant should have been permitted to
            withdraw his plea bargain to correct a manifest
            injustice.


                                                                          A-2195-20
                                       3
      When petitioning for PCR, the defendant must establish, by a

preponderance of the credible evidence, that he is entitled to the requested relief.

State v. Nash, 212 N.J. 518, 541 (2013); State v. Preciose, 129 N.J. 451, 459

(1992). To sustain that burden, the defendant must allege and articulate specific

facts that "provide the court with an adequate basis on which to rest its decision."

State v. Mitchell, 126 N.J. 565, 579 (1992).

      The mere raising of a claim for PCR does not entitle the defendant to an

evidentiary hearing and the defendant "must do more than make bald assertions

that he was denied the effective assistance of counsel." State v. Cummings, 321

N.J. Super. 154, 170 (App. Div. 1999).         Rather, trial courts should grant

evidentiary hearings and make a determination on the merits only if the

defendant has presented a prima facie claim of ineffective assistance, material

issues of disputed facts lie outside the record, and resolution of the issues

necessitates a hearing. R. 3:22-10(b); State v. Porter, 216 N.J. 343, 355 (2013).

We review a judge's decision to deny a PCR petition without an evidentiary

hearing for abuse of discretion. Preciose, 129 N.J. at 462.

      To establish a prima facie claim of ineffective assistance of counsel, the

defendant is obliged to show not only the particular manner in which counsel's

performance was deficient, but also that the deficiency prejudiced his right to a


                                                                              A-2195-20
                                         4
fair trial. Strickland, 466 U.S. at 687; State v. Fritz, 105 N.J. 42, 58 (1987).

There is a strong presumption that counsel "rendered adequate assistance and

made all significant decisions in the exercise of reasonable professional

judgment." Strickland, 466 U.S. at 690. Further, because prejudice is not

presumed, Fritz, 105 N.J. at 52, the defendant must demonstrate "how specific

errors of counsel undermined the reliability" of the proceeding. United States

v. Cronic, 466 U.S. 648, 659 n.26 (1984).

      Having considered defendant's contentions in light of the record and the

applicable law, we affirm the denial of defendant's PCR petition substantially

for the reasons detailed at length in the PCR judge's oral opinion. We discern

no abuse of discretion in the judge's consideration of the issues, or in his decision

to deny the petition without an evidentiary hearing. We are satisfied that the

trial attorney's performance was not deficient, and defendant provided nothing

more than bald assertions to the contrary.

      Affirmed.




                                                                               A-2195-20
                                         5